Citation Nr: 1705269	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  14-17 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a sleep disorder, to include sleep apnea.  

5.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.  

6.  Entitlement to an initial rating higher than 10 percent for a right knee disability.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from July 1980 to October 2000.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of May 2012 and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The May 2012 RO decision granted service connection and a 10 percent rating for a right knee disability (a right knee injury, status post-surgical repair with degenerative joint disease), effective December 23, 2011.  By this decision, the RO also denied service connection for headaches (listed as chronic headaches/migraines); bilateral hearing loss; tinnitus; and for a sleep disorder, to include sleep apnea (listed as chronic sleep deprivation).  

The October 2013 RO decision denied service connection for a left knee disability (listed a left knee condition), to include as secondary to a service-connected right knee disability.  

In December 2016, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

The issues have been recharacterized to comport with the evidence of record.

The issues of entitlement to service connection for a sleep disorder, to include sleep apnea; entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability; and entitlement to an initial rating higher than 10 percent for a right knee disability, are all addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the December 2016 hearing before the Board, the Veteran withdrew his appeal concerning the issues of entitlement to service connection for headaches and for bilateral hearing loss.  

2.  The Veteran's current tinnitus had its onset in service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issues of entitlement to service connection for headaches and for bilateral hearing loss, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, at his December 2016 hearing before the Board, the Veteran withdrew his appeal as to the issues of entitlement to service connection for headaches and for bilateral hearing loss.  Therefore, there remain no allegations of errors of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal, and the issues of entitlement to service connection for headaches and for bilateral hearing loss are dismissed.  

II. Tinnitus

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran contends that he has tinnitus that is related to service.  He specifically maintains that he has tinnitus due to in-service exposure to loud noise.  The Veteran reports that he was exposed to loud noise while serving as a radioman in a teletype room for twenty years.  He indicates that he suffered from ringing in the ears during service.  The Veteran essentially asserts that he experienced tinnitus during his period of service and that it has continued since that time.  

The Veteran served on active duty in the Navy from July 1980 to October 2000.  A DD Form 2014 for his period of service from July 1980 to May 1984 lists his occupational specialty as a radioman.  A DD Form 214 for his period of service from May 1984 to May 1989 also lists his occupational specialty as a radioman.  A DD Form 2014 that incorrectly lists the Veteran's period of service as from July 2008 to October 2000 indicates that his occupational specialties were listed as an information system administrator and as a small computer system specialist.  

The Veteran's available service treatment records do not show complaints, findings, or diagnoses of tinnitus.  The Veteran did undergo audiological evaluations during service and an August 1989 audiological evaluation notes that a reference audiogram was established prior to initial duty in hazardous noise areas.  

The evidence shows that the Veteran was exposed to loud noise during service and that he has been diagnosed with tinnitus.  

The Veteran was apparently afforded a VA audiological examination in March 2012.  The actual examination report is not of record.  In a May 2014 statement of the case, the RO indicated that at the time of the VA examination, the examiner reported that the Veteran had recurrent tinnitus.  The RO also reported that the examiner stated that the Veteran's tinnitus was less likely than not caused by or the result of noise exposure.  The RO maintained that the examiner related that the Veteran had normal hearing, bilaterally, and that he had exceptionally good hearing at his October 2000 separation examination.  

A March 2013 lay statement from T. G., indicates that she served with the Veteran at the Naval Station in Mayport, Florida in 1987.  She stated that, at that time, the Veteran was a radioman and a second class petty officer, and that he was the supervisor of Gateguard Communications.  T. G., reported that she became friends with the Veteran and that they spent a lot of time together as co-workers.  She maintained that she remembered the Veteran frequently complaining about a faint ringing in his ears.  She reported that she had also witnessed occasions when the Veteran had asked personnel to repeat statements or questions due to the ringing condition in his ears.  

The Board observes that according to a May 2014 statement of the case, the examiner, pursuant to an apparent March 2012 audiological examination report, diagnosed the Veteran with tinnitus and found that such disorder was less likely than not caused by or a result of his noise exposure during service.  The Board notes that there is no indication that the examiner addressed the Veteran's reports of tinnitus during service and since service.  The Veteran is competent to report that he had ringing in the ears in service and ringing in the ears since service.  See Davidson, 581 F.3d at 1313.  Additionally, the Board observes that the March 2013 lay statement from T. G., in which she reported that the Veteran complained of ringing in the ears during service, was not of record at the time of the apparent March 2012 VA audiological examination.  Therefore, the Board finds that the opinion provided by the examiner, pursuant to the apparent March 2012 VA audiological examination, has no probative value in this matter.  

The Veteran is competent to report in-service tinnitus, continuous tinnitus symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  Moreover, the Board finds that the Veteran's reports, as well as the reports of T. G., as to the Veteran having tinnitus in service and since service, are credible.  See also Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

In light of the less than persuasive opinion provided, pursuant to the apparent March 2012 VA audiological examination report, the Board cannot conclude that the preponderance of the evidence is against the claim for service connection for tinnitus.  

Resolving any doubt in the Veteran's favor, the Veteran has tinnitus that had its onset during his period of service.  Service connection for tinnitus is warranted. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  


ORDER

The appeal of the issues of entitlement to service connection for headaches and for bilateral hearing loss is dismissed.  

Service connection for tinnitus is granted.  


REMAND

The remaining issues on appeal are entitlement to service connection for a sleep disorder, to include sleep apnea; entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability, and entitlement to an initial rating higher than 10 percent for a right knee disability.  

The Veteran is service-connected for a right knee disability (a right knee injury, status post-surgical repair with degenerative joint disease).  He contends that he has left knee disability that is related service, or, more specifically, that is related to his service-connected right knee disability.  The Veteran reports that he had problems with his left knee during service, but that his left knee received little attention because his right knee was so bad.  He also indicates that he believes his left knee problems are caused by gait and weight bearing problems as a result of his service-connected right knee disability.  

The Veteran further asserts that he has a sleep disorder, to include sleep apnea, that is related to service.  He indicates that his sleep problems began when he was in service.  The Veteran also maintains that he served in the Persian Gulf and that his claimed sleep disorder, to include sleep apnea, may be related to an undiagnosed illness due to his Persian Gulf service.  He states that he served in Basra, Iraq.  

The Veteran is competent to report left knee problems and sleep problems during service and since service.  See Davidson, 581 F.3d at 1313.  

The Veteran served on active duty in the Navy from July 1980 to October 2000.  His DD Form 214s of record do not specifically show evidence of service in the Persian Gulf.  

The Veteran's available service treatment records do not specifically show treatment for sleep problems, to include sleep apnea, or for left knee problems.  Such records do show treatment for right knee problems on multiple occasions.  An October 1987 treatment entry notes that the Veteran reported two knee surgeries for a partial medial meniscectomy and an anterior cruciate ligament resection.  The assessment was "left knee" pain with laxity status post a medial meniscectomy.  The examiner referred to the Veteran's "left knee," but apparently meant his right knee.  

A November 1992 treatment entry notes that the Veteran complained of left thigh pain, which he described as an eight out of ten, with swelling from the left knee to the left thigh for three days.  The assessment was an acute strain of the left quad.  A subsequent November 1992 treatment entry indicates that the Veteran was seen for follow-up for an acute strain of the left quad.  The assessment was an acute left quad strain.  

Post-service private treatment records show treatment for obstructive sleep apnea, and for variously diagnosed left knee problems, including left knee pain; a left knee medial collateral ligament injury with some chondral compromise; and left knee pain with mild arthritis.  

The Board notes that the Veteran has not been afforded a VA examination as to his claimed sleep disorder, to include sleep apnea.  

The Veteran apparently underwent a VA knee and lower leg conditions examination in March 2012, which is not of record.  A September 2015 statement of the case indicates that the examiner, at that time, stated that there was no diagnosis of a left knee condition and that examination of the Veteran's left knee was normal.  A December 2013 VA knee and lower leg conditions examination report essentially referred to the Veteran's service-connected right knee disability.  

A June 2015 VA knee and lower leg conditions examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he had problems with his left knee during service, but that his left knee received little attention because his right knee was so bad.  The diagnosis was degenerative arthritis of the left knee.  The examiner commented that it was less likely as not that the Veteran's current left knee condition was causally related to his service-connected right knee.  The examiner stated that such a judgment would be mere speculation with no documentation.  

In an August 2015 addendum to the June 2015 VA knee and lower leg conditions examination report, the same examiner indicated that the Veteran's claims file was reviewed.  The examiner maintained that it was less likely as not that the Veteran's current left knee condition was secondary to his service-connected right knee disability and the compensating by the left knee for the right knee.  The examiner stated that medical literature supported his opinion.  The examiner also reported that the Veteran's current left knee arthritis was degenerative, which did not spread from other sites, and that it was most likely from age and being overweight.  

The Board observes that the VA examiner, pursuant to the June 2015 VA knee and lower leg conditions examination report, and the August 2015 addendum, did not address direct service connection in regard to the Veteran's claimed left knee disability.  The examiner also did not address the Veteran's reports of left knee problems during service and since service.  See Davidson, 581 F.3d at 1313.  The Board further notes that the examiner stated that the Veteran's current left knee arthritis was degenerative, which did not spread to other sites.  The Board notes, however, that the Veteran has been diagnosed with other left knee problems, including a left knee medial collateral ligament injury with some chondral compromise.  The Board notes that the "current disability" requirement for service connection is satisfied if a claimant has a disability at any time during the pendency of a claim, even if the disability resolves prior the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Board further observes that the VA examiner was also not able to review the opinion from private physician below.  

A March 2016 statement from J. M. Dauphin, M.D., indicates that the Veteran had a right knee injury in the military and that he developed degenerative joint disease and underwent five reconstructive surgeries.  Dr. Dauphin indicated that the Veteran's right knee remained unstable, that he was braced full time, and that he made occasional use of a cane.  It was noted that over the years, the Veteran had thrown more weight on his left knee and that he began to develop pain in his left knee.  Dr. Dauphin stated that the onset of the Veteran's left knee pain was about two years ago and that he had undergone physical therapy which had not been successful.  It was noted that the Veteran's left knee ached and that it was braced full time.  

Dr. Dauphin commented that he thought it would be as likely as not that the Veteran's left knee complaints were secondary to his right knee instability.  Dr. Dauphin indicated that his opinion was based on the fact that the Veteran's locomotion occurred through both legs and rotated through the lower back during ambulation and back down through the left knee.  It was noted that the Veteran was having pain in the medial aspect of the left knee as a result of the instability of the left knee.  Dr. Dauphin stated that the Veteran's gait was unbalanced and that one leg was shorter than the other, and that such would invariably cause bilateral symptoms.  Dr. Dauphin maintained that, therefore, it was as likely as not that the complaints in the "right knee" were secondary to those in the "left knee."  It was noted that no patient treating physician relationship existed between Dr. Dauphin and the Veteran and that the report could not be construed as a comprehensive physical for general health purposes.  Dr. Dauphin indicated that the evaluation was conducted on the basis of the medical examination and on the review of records provided with the assumption that the material was true and correct.  

The Board notes that although Dr. Dauphin stated that he reviewed the records provided, there is no indication that he reviewed the Veteran's entire claims file.  Additionally, Dr. Dauphin did not specifically provide current diagnoses of the Veteran's left knee disability.  

The Board further observes that the opinions provided by Dr. Dauphin clearly contradict the opinions provided by the VA examiner, pursuant to the June 2015 VA knee and lower leg conditions examination report, with the August 2015 addendum.  

In light of the lack of an examination as to the Veteran's claimed sleep disorder, to include sleep apnea, as well as the above noted deficiencies with the June 2015 VA knee and lower leg conditions examination report, with the August 2015 addendum, the Board finds that the Veteran has not been afforded VA examinations with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claims for entitlement to service connection for a sleep disorder, to include sleep apnea, and for a left knee disability, to include as secondary to a service-connected left knee disability.  Such examinations must be accomplished on remand.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the Veteran's claim for a higher rating for his service-connected right knee disability, the Board notes that he was last afforded a VA knee and lower leg conditions examination in December 2013.  The diagnoses were a right knee injury, status post multiple surgeries, including an anterior cruciate ligament repair; chondromalacia; and tricompartmental degenerative joint disease of the right knee.  Since that time, at the December 2016 Board hearing, the Veteran specifically stated that his right knee had worsened.  

The Board also observes that the findings, pursuant to the December 2103 knee and lower leg conditions examination report, are inadequate as to the right knee disability, in light of the Court's recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  

The Board further notes that the Veteran has not been afforded a VA examination, as to his service-connected right knee disability in over three years.  Additionally, the record clearly raises a question as to the current severity of his service-connected disability.  As such, the Board finds it necessary to remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

As discussed above, the Veteran has claimed that he had service in the Persian Gulf War and that he was in Basra, Iraq.  The Board observes that the Veteran's available DD Form 214s do not show evidence of such service.  The Board notes that the Veteran's complete personnel file is not of record.  Additionally, there is no indication that the Veteran's entire Official Military Personnel File (OMPF), to include the Veteran's Special Orders, has been requested.  Further, the Board notes that it appears that the Veteran's service treatment records are incomplete.  There are no service treatment reports of record prior to 1987.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A (b)(1) (West 2014); 38 C.F.R. § 3.159 (c)(1) (2016).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record.  Accordingly, an attempt should be made to obtain the Veteran's entire OMPF and any additional service treatment records.  

Finally, the Board observes that a March 2012 VA knee and lower leg conditions examination report is not of record, although it is referred to in a May 2014 statement of the case and in a September 2015 statement of the case.  As the March 2012 examination report is pertinent to the Veteran's claims, such report should be obtained.  38 C.F.R. § 3.159 (c)(2) (2014); Bell, 2 Vet. App. at 611.  See also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (VA has a duty to assist in obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance).

Accordingly, the case is REMANDED for the following:  

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate service department offices, to obtain the Veteran's entire Official Military Personnel File (OMPF), including all records of his assignments, whether permanent or temporary duty stations; all travel orders; pay stubs that reflect special pay status, travel vouchers, dislocation allowance and all TDY orders.  Also request that a search be conducted for all additional service treatment records pertaining to the Veteran.  Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.

2.  Obtain copies of the March 2012 VA knee and lower leg conditions examination report referred to pursuant to the May 2014 statement of the case and the September 2015 statement of the case, respectively.

3.  Ask the Veteran to identify all medical providers who have treated him for sleep problems, including sleep apnea; left knee problems; and right knee problems since September 2016.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptomatology regarding his claimed sleep disorder, to include sleep apnea, and left knee disability, as well as the nature, extent, and severity of his service-connected right knee disability, and the impact of that condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

5.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the onset and etiology of his claimed sleep disorder, to include sleep apnea.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current sleep disorders, to include insomnia and sleep apnea.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any currently diagnosed sleep disorders, to include insomnia and sleep apnea, are related to and/or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss the Veteran's reports of sleep problems during service and since service.  

The examination report must include a complete rationale for all opinions expressed.  

6.  Schedule the Veteran for an appropriate VA examination to determine the onset and etiology of his claimed left knee disability, to include as secondary to his service-connected right knee disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current left knee disabilities, to include degenerative joint disease, a medial collateral ligament injury, etc.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any currently diagnosed left knee disabilities, to include degenerative joint disease, a medial collateral ligament injury, etc., are related to and/or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss the Veteran's reports of left knee problems during service and since service.  The examiner must also comment on the March 2016 statement from Dr. Dauphin.  

The examiner must further opine as to whether the Veteran's service-connected right knee disability, caused or aggravated any currently diagnosed left knee disabilities, to include degenerative joint disease and a medial collateral ligament injury, etc.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of any diagnosed left knee disabilities, to include degenerative joint disease and a medial collateral ligament tear, etc., by the Veteran's service-connected right knee disability, is found, the examiner must attempt to establish a baseline level of severity of the diagnosed left knee disabilities, prior to aggravation by the service-connected disabilities.  

The examination report must include a complete rationale for all opinions expressed.  

7.  Schedule the Veteran for an appropriate VA examination to determine the extent and severity of his service-connected right knee disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  All indicated tests must be conducted, including x-ray, and all symptoms associated with the Veteran's service-connected right knee disability must be described in detail.  Specifically, the examiner must conduct a thorough orthopedic examination of the Veteran's right knee disability and provide diagnoses of any pathology found.  

In examining the right knee disability, full range of motion testing must be performed where possible.  The joints involved should be tested in both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of the opposite undamaged joints.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner must further comment as to whether (and if so, to what extent, (i.e. slight, moderate, or severe)) the right knee disability includes recurrent subluxation or lateral instability.  

The examiner must indicate whether pain or weakness significantly limits functional ability during flare-ups or when the left knee is used repeatedly over a period of time.  The examiner must also determine whether the joint exhibits weakened movement, excess fatigability or incoordination; if feasible, these determinations must be expressed in terms of additional range-of-motion loss due to any weakened movement, excess fatigability or incoordination.  If it is not feasible to express any functional impairment caused by pain, weakened movement, excess fatigability or incoordination, found in terms of additional range-of motion loss, the examiner must so state.  

The examination report must include a complete rationale for all opinions expressed.  

8.  Then readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


